Exhibit 10.1

 

GRAPHIC [g154182kmi001.jpg]

 

July 26, 2010

 

Karl D. Noone

[Redacted]

 

Dear Karl:

 

We are pleased to offer you the position of Senior Vice President and Corporate
Controller of Atlantic Tele-Network, Inc. (the “Company”) reporting to the Chief
Financial Officer.

 

Your initial salary will be $210,000 per year, payable bi-weekly.  In addition,
you will be eligible for an annual cash performance bonus of up to 30% of your
base salary (pro-rated for the first year).   This bonus is discretionary and
not earned until paid.  The amount of the bonus in any year will be based on a
number of factors, including your overall performance, your performance against
set objectives and the performance of the Company overall.

 

Subject to board approval, you will also be issued 5,000 shares of restricted
stock and options to purchase 15,000 shares of the Company’s common stock, both
with four-year proportional annual vesting.  The options will carry a ten-year
term and an exercise price equal to fair market value on the date of grant.

 

As a Company employee, you will be eligible to participate in the Company’s
medical, dental, life and disability insurance plans.  Additionally, you will be
eligible to participate in our 401(k) plan the 1st of the month following 90
days of employment.  At such time you become eligible for these benefits, you
will receive enrollment information. You will earn vacation at the rate of 3
weeks per year accrued monthly.  Rebekah Larsen will follow up with you on the
details of all the benefits plans, enrollment and employee contributions
separately.  A copy of the current Employee Handbook will be provided to you
after your start date and will require you to sign and return a form
acknowledging you have read and understood the Company’s policies and have been
provided the opportunity to address any questions or concerns you may have.

 

We fully expect that you will comply with any post-employment obligations you
may have to your current and past employers with respect to confidentiality and
similar matters; your responsibilities with ATN will in no way require your
breaching any such obligations.  By accepting this offer, you are confirming
that you are not subject to any non competition or

 

--------------------------------------------------------------------------------


 

similar agreement or duty to any other person that might interfere with your
employment with ATN or the performance of your responsibilities as described
above.

 

If you accept this offer, you will be an employee-at-will, which means that
either you or ATN is free to terminate the employment relationship at any time
with or without cause, and you are agreeing not to engage in any competitive
work during your employment or within six months after leaving ATN’s employment,
whether you leave voluntarily or involuntarily. For such purposes, competitive
work includes performing work for, or directly benefitting, competitors of ATN
or any of our subsidiaries or affiliates.  You will also be expected to sign and
adhere to a standard confidentiality agreement protecting ATN’s and its
subsidiaries’ and affiliates’ confidential and proprietary information.

 

We very much look forward to your joining the ATN team.  We are excited about
the opportunities and believe that you will be a major contributor to ATN’s
continued success.  Please call me with any questions on 978-619-13XX or email
me at XXXX@atni.com.

 

 

Sincerely,

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Atlantic Tele-Network, Inc.

 

Chief Financial Officer

 

 

 

I accept the above employment offer and confirm a start date of August 9, 2010.

 

/s/ Karl D. Noone

 

 

--------------------------------------------------------------------------------